Title: To Thomas Jefferson from Thomas McKean, 4 July 1807
From: McKean, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia July 4.
                        
                        I Take this Opportunity to inform you of the proceedings In this State the Inhabitants are going on at a most dreadful rate upon
                            the account of the Brittish they tore two English Vessels all to pieces there are a great rumour about an army
                            collecting in Northern part of this State for the purpose of going against Canada the merchants are complaining very much
                            that war is not declared and I am afraid that an Insurrection will take place if that is not put into execution the moment that your proclamation was given out here the Inhabitants destroyed
                            them
                  I am Yours
                        
                            Thomas McKean
                            
                            [his x mark]
                            Govr of the State of Pensylvania
                        
                    